 FRONTIER HOTELSumma Corporation d/b/a Frontier Hotel and Gen-eral Sales Drivers, Delivery Drivers and Help-ers, Local #14, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner. Case 31-RC-3680November 9, 1982DECISION AND CERTIFICATION OFREPRESENTATIVEThe National Labor Relations Board has consid-ered objections in an election held on February 7,1981,1 and the Regional Director's report recom-mending disposition of same. The Board has re-viewed the record in light of the exceptions andbriefs, and hereby adopts the Regional Director'sfindings and recommendations.2The Employer has moved that the Board orderthe Regional Director to transmit to the Board andto the parties the record of his investigation in thiscase. The Employer contends that without the "fullinvestigative record" the Board has a clearly inad-equate record upon which to rule on the Employ-er's exceptions. We disagree. For the reasons setforth below, we find the record before us containsall of the documents necessary and relevant for ourdetermination of the issue before us.Several court decisions3have criticized theBoard's Rules and Regulations which limit therecord on review in objections cases where nohearing was held. Those courts perceived an ambi-guity in our rules regarding what materials are tobe included in the record and who has the respon-sibility of forwarding those materials to the Board.We have recently responded to those decisions inour amendments to the Board's Rules and Regula-tions (46 Fed. Reg. 45922, September 9, 1981), re-stating and clarifying Sections 102.68 and 102.69.As now clearly set out in our Rules and Regula-tions, the record in objections cases where no hear-ing is held consists of the objections which werefiled, the regional director's report or decision, alldocumentary evidence, except statements of wit-The election was conducted pursuant to the Order Vacating Decisionand Order, Rescinding Certification and Remanding Proceeding to theRegional Director for a Second Election issued by the National LaborRelations Board on December 31. 1980, a Notice of Second Electionissued by the Acting Regional Director for Region 31 on January 14,1981, and a Stipulation for Certification Upon Consent Election. Thetally was 160 ballots for, and 68 ballots against, the Petitioner; there wereno challenged ballots.I In the absence of exceptions thereto, the Board adopts pro forma theRegional Director's recommendation to overrule Objections 1, 4, and 5.s See, e.g., Prestolite Wire Division v. N.L.R.B., 592 F.2d 302 (6th Cir.1979); N.L.R.R v. The Cambridge Wire Cloth Company, Inc., 622 F.2d1195 (4th Cir. 1980); N.L.R.B. v. Klingler Electric Corporation, 656 F.2d76 (5th Cir. 1981); N.LR.B. v. Belcor, Inc. d/b/a San Jose Care d Guid-ance Center, 652 F.2d 856 (9th Cir. 1981); N.L.R.B. v. Consolidated Liber-ty, Inc., 672 F.2d 788 (9th Cir. 1982).265 NLRB No. 46nesses, relied upon by the regional director in hisreport or decision, any briefs or other legal memo-randums submitted by the parties, and any othermotions, rulings, or orders of the regional director.Section 102.69(g)(1)(ii).Statements of witnesses are expressly excludedfrom the record in accord with our policy, upheldby the Supreme Court in N.L.R.B. v. Robbins Tire& Rubber Co., 437 U.S. 214 (1978), of protectinginvestigatory affidavits from disclosure when thewitnesses who gave them have not testified at ahearing. As the Supreme Court recognized, lack ofconfidentiality of witness statements would "have achilling effect on the Board's sources [of informa-tion]," not only because of fear of economic retali-ation, but also "from an all-too-familiar unwilling-ness to 'get too involved' unless absolutely neces-sary." N.L.R.B. v. Robbins Tire & Rubber Co., 437U.S. at 239-241. Notwithstanding our policy ofprotecting affidavits from disclosure, we have nowplainly provided that if a party wishes the Board toconsider any documentary evidence, including affi-davits, which it has timely submitted to the region-al director, but which are not attached to the re-gional director's report or decision, such evidencemay be appended to the party's exceptions or op-position. Once appended, those affidavits, or otherdocumentary evidence, become part of the recordand are fully considered by the Board. Section102.69(g)(3). By this method the parties have theopportunity to supplement the record before theBoard with any and all documents previously sub-mitted to the regional director which have notbeen forwarded to the Board.This procedure is fully consistent with theburden of proof to be met by the objecting party inpost-election cases, including the review stage ofsuch proceedings. The burden is on the objectingparty to demonstrate to the Board that the evi-dence it submitted to the regional director, if cred-ited, would warrant setting aside the election, andthat the regional director in the decision overrulingthe objections resolved substantial and materialissues of fact without conducting a hearing. In theabsence of such a demonstration we are entitled torely on the regional director's report or decision,for the material facts in such circumstances are un-disputed.' See N.L.R.B. v. Belcor, Inc., 652 F.2d856, 859 (9th Cir.); N.LR.B. v. Eskimo RadiatorMfg., 668 F.2d 1315 (9th Cir. 1982); N.L.R.B. v.Tennessee Packers, Inc., Frosty Morn Division, 379F.2d 172, 178 (6th Cir. 1967), cert. denied 389 U.S.4 If in his investigation the regional director uncovered evidencewhich conflicts with the objecting party's evidence and if such conflictinvolves a substantial or material issue, then the regional director mustorder a hearing. Sec. 102 69(d).343 DECISIONS OF NATIONAL LABOR RELATIONS BOARD958; Reichart Furniture Company v. N.L.R.B., 649F.2d 397 (6th Cir. 1981). Thus, a regional director'sdetermination that a hearing is unnecessary is afinding that there are no substantial and materialissues presented, and our adoption or rejection ofthis determination rests solely on whether the ob-jecting party has identified evidence to the con-trary. Otherwise, the Board would be required toassume the objecting party's burden and conduct a"fishing expedition" into the investigatory file forevidence which the objecting party has failed toidentify. For these reasons, our rules regarding ex-clusion of employee affidavits from the recordcannot constitute denial of due process to the ob-jecting party.This procedure is essential to our policy of expe-ditiously resolving questions concerning representa-tion. See, e.g., Trustees of Boston University, 242NLRB 110, fn. 4 (1979). Since our rules require ahearing only in cases in which material facts are indispute, hearings in all other cases would wastetime, money, and effort for all concerned, whileunduly delaying resolution of the question concern-ing representation and unjustifiably denying unitemployees their right to have their election choiceimplemented through the appropriate certification.In sum, the failure of the objecting party to dem-onstrate that substantial or material factual issuesexist warrants the Board's disposition of the issueswithout a de novo review of the entire investigativefile. See Section 102.69(d); N.L.R.B. v. Eskimo Ra-diator Mfg., supra; N.LR.B. v. Belcor, Inc., supra;Reichart Furniture Company v. N.L.R.B., supra;Revco D.S., Inc. and/or White Cross Stores, Inc., No.14 v. N.L.R.B., 653 F.2d 264 (6th Cir. 1981).Here, we find, in agreement with the RegionalDirector, that the Employer has presented insuffi-cient evidence to establish a prima facie case of ob-jectionable election interference.5The Regional5 We have in fact considered all of the relevant evidence in this casewhich was before the Regional Director. In accordance with Sec.102.69(g) the Regional Director attached to his report the documentaryevidence, excluding statements of witnesses, upon which he relied in hisreport, and the witness statements submitted to the Regional Director bythe Employer and relied on by the Regional Director were appended tothe Employer's exceptions. Such evidence, therefore, is part of the recordDirector accepted as true the facts most favorableto the Employer and concluded that the Employ-er's objections lacked merit. Although the Employ-er's exceptions take issue with the legal conclusionsthe Regional Director drew from the facts, afterconsideration of the Regional Director's report inlight of the Employer's exceptions and supportingevidence attached thereto, we agree with the Re-gional Director's conclusion for the reasons statedin his report. Since none of the Employer's objec-tions raise substantial or material factual issues, noevidentiary hearing is warranted. Accordingly, weadopt the Regional Director's findings and recom-mendations and certify the Petitioner.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for General Sales Drivers,Delivery Drivers and Helpers, Local #14, Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, and that, pur-suant to Section 9(a) of the Act, the foregoinglabor organization is the exclusive representative ofall the employees in the following appropriate unitfor the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment,and other terms and conditions of employment:All gaming casino dealers, shills, Keno writersand Keno runners employed by the Employerat its facility located at 3120 Las Vegas Boule-vard South; excluding all other employees in-cluding casino shift managers, assistant shiftmanagers, pit bosses, pit floormen, boxmen,slot shift supervisors, floormen, slot mechanics,booth cashiers, change girls, casino cage cash-iers, slot cage cashiers, coin counters andwrappers, pit clerks, credit clerks, office cleri-cal employees, guards and supervisors as de-fined in the Act.as defined in Sec. 102.69(g) and we have fully considered it. According-ly, the Employer has clearly suffered no prejudice. See N.LR.B. v.Belcor, Inc., 652 F.2d 856, 858 (9th Cir. 1980); N.LR.B. v. Eskimo Radia-tor Mfg., 688 F.2d 1315, 1316 (9th Cir. 1982).344